Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Applicant’s filing of a Terminal Disclaimer on 4/7/2021 has overcome the previous double patenting rejections. 
Claim 21, 31 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, an external fixator system/ kit that includes a first and second fixation components, first and second fastening elements defining a bone pin insertion channel, the bore of second fastening element configured to compress the first fastening element as claimed. Olson US 2006/0229604 discloses a similar device (Fig 16 and see office action mailed on 9/24/2020) but lacks how the first and second fasteneing elements secure the first and second fixation components as claimed in claim 31 and restricts movement between the first and second fixation components as recited in claim 21. The claims are similar to that of parent application (see also Reasons for Allowance mailed on 3/12/2019 in parent application 15/463,999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773